Exhibit 10.1


SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (“Agreement”) is entered into by and
between CSI Compressco GP Inc., a Delaware corporation (“Company”) and LEVENT
CAGLAR (“Employee”). The Company and the Employee may be individually referred
to herein as the “Party” and collectively as the “Parties.”
WHEREAS, Employee is currently employed by the Company as Vice President, North
America Sales, Compression Services;
WHEREAS, Employee has as of January 10, 2020 resigned from the position of Vice
President, North America Sales, Compression Services and the Parties have
mutually agreed to continue Employee’s employment with the Company to assist in
the transition of duties and such other matters as the Company may reasonably
request; and
WHEREAS, Employee and the Company desire to enter into this Agreement to set
forth the terms and conditions of Employee’s continued employment by, and
separation from, the Company.
NOW, THEREFORE, in consideration of the promises, conditions, and mutual
covenants set forth in this Agreement, and for such other good and valuable
consideration, the receipt and legal sufficiency of which the Parties
acknowledge, the Parties hereby agree as follows:
1.Definitions. For purposes of this Agreement, the following definitions will
apply:
a.“Affiliate” means (i) any entity in which the Company, directly or indirectly,
owns 10% or more of the combined voting power, (ii) any “parent corporation” of
the Company (as defined in Section 424(e) of the Code), (iii) any “subsidiary
corporation” of any such parent corporation (as defined in Section 424(f) of the
Code) of the Company and (iv) any trades or businesses, whether or not
incorporated which are members of a controlled group or are under common control
(as defined in Sections 414(b) or (c) of the Code) with the Company. For
purposes of this Agreement, CSI Compressco LP (“CCLP”), TETRA Technologies, Inc.
(“TETRA”) and their respective subsidiaries shall be considered an Affiliate of
the Company.
b.    “Cause” means, as determined in the reasonable sole discretion of the
Company, Employee’s commission of fraud, embezzlement, theft, a material
violation of law, a violation of Company policies, including the Code of
Business Conduct (including but not limited to a conflict of interest) or breach
of any obligation under this Agreement or any other agreement between the
Parties.


1

--------------------------------------------------------------------------------




c.    “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations and administrative guidance promulgated thereunder.
d.    “Confidential Information” means and includes all confidential and/or
proprietary information, trade secrets and “know-how” and compilations of
information of any kind, type or nature (tangible and intangible, written or
oral, and including information contained, stored or transmitted through any
electronic medium), whether owned by the Company or its Affiliates, disclosed to
the Company or its Affiliates in confidence by third parties or licensed from
any third parties, which, at any time during Employee’s employment by the
Company or any Affiliate, is developed, designed or discovered or otherwise
acquired or learned by Employee and which relates to the Company or its
Affiliates, partners, business, services, products, processes, properties or
assets, customers, clients, suppliers, vendors or markets or such third parties.
Notwithstanding the foregoing, Confidential Information shall not include the
terms of this Agreement or any information that becomes generally available to
the public other than as a result of any disclosure or act of Employee in
violation of the terms of this Agreement.
e.    The “Effective Date” of this Agreement is the last date on which this
Agreement is fully executed by the Parties.
f.    “Released Parties” means (i) the Company, CCLP and TETRA; (ii) each of
their respective predecessors, successors, parents, subsidiaries, divisions,
affiliates, partners, and related companies; (iii) each of the present and
former directors, officers, employees, managers, partners, owners, employee
benefit committees, fiduciaries, agents, attorneys, representatives and assigns
of the entities described in clauses (i) and (ii); and (iv) all persons and
entities acting by, through, under, or in concert with any of the individuals or
entities referenced in this definition.
g.    “Releasing Parties” means Employee and Employee’s heirs, executors,
administrators, representatives, attorneys, agents, successors, and assigns.
h.    The “Termination Date” is February 24, 2020.
2.    Employee Transition and Separation.
a.
Subject to the terms and conditions of this Agreement, from January 9, 2020
through the Termination Date, Employee shall remain employed by the Company and
must be generally available to transition Employee’s job duties as requested by
the Company.



2

--------------------------------------------------------------------------------




b.    The Company and Employee acknowledge and agree that unless otherwise
terminated as set forth herein, Employee’s employment with the Company will
terminate on the Termination Date, which shall be deemed to constitute a
voluntary resignation of Employee’s employment without Good Reason (as defined
in that certain letter agreement dated June 23, 2019, by and between the Company
and Employee (as it may be amended, the “Letter Agreement”)). Subject to the
terms of this Section 2, Employee shall receive payment of (i) Employee’s
earned, but unpaid base salary through the Termination Date in accordance with
the Company’s regular payroll practices, and (ii) reimbursement of all unpaid
business expenses incurred prior to January 9, 2020 in accordance with the
Company’s policies, in each case less applicable deductions.
c.    Prior to the Termination Date, Employee may voluntarily resign Employee’s
employment with Company upon not less than one day’s prior written notice to the
Company, which resignation shall be deemed to be a termination of Employee’s
employment without Good Reason. Employee will also be deemed to have voluntarily
resigned Employee’s employment with the Company without Good Reason if Employee
commences employment with any third party prior to the Termination Date. Upon
any such termination, the Company shall not be obligated to continue to pay
Employee any base salary after the termination of Employee’s employment with the
Company. In addition, the Company may immediately terminate the employment of
the Employee for Cause under this Agreement prior to the Termination Date by
delivery of written notice to the Employee. Upon such termination, the Company
shall not be obligated to continue to pay Employee any base salary after the
termination of Employee’s employment with the Company and the Employee shall not
be entitled to receive any Release Consideration (defined below), save and
except for the Partial Release Consideration (defined below). The date of
termination of Employee’s employment by either of the Parties pursuant to this
Section 2(b), if any, shall be referred to herein as the “Early Termination
Date.”
3.    Release Consideration. Notwithstanding anything contained herein to the
contrary, none of the Release Consideration shall be owed by Company unless and
until this Agreement and a subsequent release in the form attached hereto as
Schedule 1 (the “Subsequent Release”) have been executed, are no longer subject
to revocation by Employee, and Employee has revoked no portion of either this
Agreement or the Subsequent Release. In consideration for Employee’s agreements
in this Agreement and the Subsequent Release, Employee’s releases of claims as
set forth below and in the Subsequent Release and subject to the conditions
herein, the Company will pay to Employee the following amounts (collectively,
the “Release Consideration”):


3

--------------------------------------------------------------------------------




a.
the gross amount of Thirty-One Thousand Dollars ($31,000), less lawful
withholdings, in one lump sum payable no sooner than the eighth day after
Employee executes this Agreement and no later than March 15, 2020;

b.    the gross amount of Ninety-Three Thousand Dollars ($102,000), less lawful
withholdings, in one lump sum payable no later than March 31, 2020;
c.    the gross amount of Eighty-Seven Thousand Five Hundred Dollars ($87,500),
less lawful withholdings, in one lump sum payable no later than July 3, 2020;
d.    if Employee elects to receive continuation coverage for benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company will continue Employee’s and his dependents (if eligible) in its
group health insurance plans, at Employee’s current plan rate at the Termination
Date or, if applicable, any Early Termination Date, for a 2-month period
following the Termination Date or, if applicable, any Early Termination Date.
Thereafter, Employee will be given the opportunity to continue as a member of
these plans for up to an additional 16-month period in accordance with COBRA and
subject to the then existing plan rates, without Company subsidy; and
e.    outplacement counseling services through a firm selected by and at a level
to be determined by the Company, in its sole discretion.
The payment of the Release Consideration described in Section 3 is conditioned
upon (i) Employee signing this Agreement and providing this Agreement signed by
Employee to the Company on or before January 29, 2020, which the Parties agree
is at least twenty-one (21) days after the date this Agreement was provided to
Employee, (ii) Employee signing the Subsequent Release and providing the
Subsequent Release to the Company on or after the Termination Date or, if
applicable, any Early Termination Date, but on or before February 28, 2020,
which the Parties agree is at least twenty-one (21) days after the date the
Subsequent Release was provided to Employee; (iii) Employee not exercising
Employee’s right to revoke the ADEA Release (defined below), (iv) Employee not
exercising Employee’s right to revoke any portion of the Subsequent Release; and
(v) Employee’s compliance with all of the terms of this Agreement and the
Continuing Covenants (as herein defined). Employee’s receipt of the Release
Consideration is further conditioned upon Employee’s compliance with all of
Employee’s continuing obligations set forth in: (i) the Letter Agreement,
including, without limitation, Exhibit A to the Letter Agreement; (ii) the
Employment Agreement between Employee and the Company dated May 10, 2017 (the
“Employment Agreement”); and (iii) this Agreement (collectively “Continuing
Covenants”). If Employee breaches any of the Continuing Covenants, then the
Release Consideration shall not be owed to Employee, save and except for a
payment of $1,000.00, less lawful withholdings (“Partial Release
Consideration”). To the extent that Employee breaches any of the Continuing
Covenants, Employee shall repay the Company the Release


4

--------------------------------------------------------------------------------




Consideration, except for the Partial Release Consideration, within thirty (30)
days of Employee’s breach of any of the Continuing Covenants. To the extent no
Release Consideration has been paid to Employee prior to Employee’s breach of
any of the Continuing Covenants, the Partial Release Consideration shall be paid
to Employee on or before March 15, 2020. Employee agrees that either the Release
Consideration or the Partial Release Consideration is sufficient consideration
for this Agreement and the Subsequent Release.
4.    No Other Entitlement. The Parties agree that, apart from the amounts
specified in this Agreement, Employee is entitled to no payments,
reimbursements, or other consideration from the Company or its Affiliates
including, without limitation, any amounts otherwise payable pursuant to the
Letter Agreement or the TETRA Cash Incentive Compensation Plan (the “CICP”).
Employee acknowledges and agrees that Employee is not otherwise entitled to
receive, and Employee would not receive, the Release Consideration except in
exchange for Employee’s promises and performance of Employee’s promises made in
this Agreement.
5.    No Further Obligation. Except as stated in this Agreement or as required
by law, all other compensation, bonuses, commissions, paid time off, expense
reimbursements, and other benefits which relate to Employee’s employment or
separation from employment with the Company, except as memorialized in this
Agreement, completely cease as of the Termination Date or, if applicable, any
Early Termination Date.
6.    Acknowledgments. Employee acknowledges that Employee has read and
understands this Agreement, and specifically acknowledges the following:
a.
Employee has been advised and is again hereby advised in this Agreement to
consult with an attorney and has had the opportunity to consult with an
attorney, before signing this Agreement;

b.    Employee understands it is Employee’s choice whether or not to enter into
this Agreement and that Employee’s decision to do so is voluntary and is made
knowingly; and
c.    By signing this Agreement, Employee is not waiving or releasing any claims
based on actions or omissions that occur after the date of Employee’s signing of
this Agreement.
7.    General Release of Claims. Based on the consideration provided to Employee
in this Agreement, the Releasing Parties irrevocably and unconditionally
release, waive, and forever discharge the Released Parties from any and all
claims, demands, actions, causes of action, costs, expenses, attorneys’ fees,
damages and liabilities of any kind or character, whether known or unknown,
asserted or unasserted, fixed or contingent, or liquidated or unliquidated,
which Employee has, had, or may ever have against any of the Released Parties
arising out of, related to, or in connection with any facts or events occurring
on or before the date that Employee executes this Agreement (collectively, the
“Claims”)


5

--------------------------------------------------------------------------------




including, but not limited to, any such Claims arising out of or in any way
related to Employee’s employment with the Company or any of the other Released
Parties or the termination of such employment.
This release includes, but is not limited to, the following Claims: (i) law or
equity claims; (ii) contract (express or implied) claims; (iii) tort claims
(including, without limitation, claims for defamation, battery, assault,
intentional infliction of emotional distress, or negligence); (iv) claims
arising under any federal, state, or local laws of any jurisdiction that
prohibit age, sex, race, national origin, color, ancestry, disability, religion,
veteran or military status, sexual orientation, or any other form of
discrimination, harassment, hostile work environment, or retaliation (including,
without limitation, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Americans with Disabilities Act, the Americans with
Disabilities Act Amendments Act of 2008, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866 and/or 1871,
42 U.S.C. Section 1981, the Rehabilitation Act, the Pregnancy Discrimination
Act, the Family and Medical Leave Act, the Genetic Information and
Nondiscrimination Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection
Act, the Worker Adjustment and Retraining Notification Act, the Equal Pay Act of
1963, the Lilly Ledbetter Fair Pay Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, Section 1558 of the Patient Protection and
Affordable Care Act of 2010, the Consolidated Omnibus Budget Reconciliation Act
of 1985, the National Labor Relations Act, the Fair Credit Reporting Act, the
Labor Management Relations Act, Chapter 21 of the Texas Labor Code, or any other
federal, state, or local laws or ordinances of any jurisdiction); (v) claims
under any other federal, state, local, municipal, or common law whistleblower
protection, discrimination, wrongful discharge, anti-harassment, or
anti-retaliation statute or ordinance; (vi) claims arising under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), except such rights
as may be vested under any retirement plan sponsored by the Company; (vii)
claims for compensation pursuant to the Letter Agreement and/or the CICP; or
(viii) any other statutory or common law claims related to Employee’s employment
or separation from employment with the Company or any of the other Released
Parties.
This Agreement is a full and final general release by Employee of all Claims
that arise wholly or in part from any act or omission occurring before this
Agreement is signed by Employee. Employee confirms that this Agreement was
neither procured by fraud nor signed under duress or coercion. Further, Employee
waives and releases the Company and each of the other Released Parties from any
Claims that this Agreement was procured by fraud or signed under duress or
coercion so as to make this Agreement not binding. Employee understands and
agrees that (except as otherwise specified in this Agreement) by signing this
Agreement, Employee is giving up the right to pursue any legal Claims released
herein that Employee may currently have against the Company or any of the other
Released Parties, whether or not Employee is aware of such Claims, and
specifically agrees and covenants not to bring any legal action for any Claims
released herein.
The only Claims that are excluded from this Agreement are (i) Claims arising
after the date Employee signs this Agreement, if any, including any future
Claims relating to the


6

--------------------------------------------------------------------------------




Company’s performance of its obligations hereunder, (ii) any claim for
unemployment compensation, (iii) any claim for workers’ compensation benefits,
(iv) any vested, future benefits which Employee is entitled to receive under any
Company “employee benefit plan,” within the meaning of Section 3(3) of ERISA,
and the regulations promulgated thereunder; (v) indemnification or payment under
any applicable directors and officers liability insurance policy, applicable
state and federal law, and the Company’s by-laws, certificate of formation, or
other agreement, (vi) any vested interest Employee may have in any 401(k) plan
by virtue of Employee’s employment with the Company; and (vii) any rights
Employee may have under any equity award agreement with respect to any vested
equity awards thereunder.
8.    Release of Claims under ADEA. Employee understands and acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967, as amended, and the Older Workers’
Benefit Protection Act, as amended (collectively, “ADEA”), and that this waiver
and release (the “ADEA Release”) is knowing and voluntary. Employee understands
and agrees that this ADEA Release does not apply to any rights or claims that
may arise under the ADEA after the date this Agreement is executed by Employee.
Employee understands and acknowledges that the consideration given for this ADEA
Release is in addition to anything of value to which Employee was already
entitled. Employee further understands and acknowledges that Employee has been
advised by this writing that: (a) Employee should consult with an attorney prior
to executing this Agreement, including this ADEA Release; (b) Employee has
twenty-one (21) days (the “Review Period”) within which to consider the ADEA
Release contained in this Agreement; (c) Employee has seven (7) days following
Employee’s execution of this Agreement (the “Revocation Period”) to revoke this
ADEA Release pursuant to written notice to the President or General Counsel of
the Company on or before the seventh day after Employee signs this Agreement;
(d) this ADEA Release shall not be effective until after the Revocation Period
has expired; and (e) nothing in this Agreement prevents or precludes Employee
from challenging or seeking a determination in good faith of the validity of
this ADEA Release, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. The Company
and Employee agree that any changes to this Agreement, whether material or
immaterial, will not restart the running of the Review Period. In the event
Employee signs this Agreement and returns it to the Company before the Review
Period has concluded, Employee hereby acknowledges that Employee has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement and the ADEA Release contained herein.
9.    Return of Property.
a.
Employee acknowledges, represents and warrants that as of the date Employee
signs this Agreement Employee has returned all property belonging to the Company
or any of the other Released Parties gathered by virtue of Employee’s employment
with the Company, including but not limited to: computers, computer equipment,
and software; telephones or personal data assistants; other equipment; keys or
access cards or devices; credit cards; books or other publications; board
materials; current or



7

--------------------------------------------------------------------------------




prospective client or customer lists or information; all company-related emails,
files, or folders on Employee’s personal computers or communication devices; and
other business records such as memoranda, letters, email communications, lists
of fees, personnel data, employee lists, salary and benefits information (other
than relating to Employee), lists of suppliers and vendors, financial data,
training materials, marketing plans, notes, records, reports, manuals,
handbooks, forms, formulas, contracts, catalogs, instructions, and all other
documentation (whether in draft or final and electronic or hard copy form)
relating to the Company’s business or the business of any of the other Released
Parties, and any and all other documents containing Confidential Information
furnished to Employee by any representative of the Company or its Affiliates or
otherwise acquired or developed by Employee in connection with Employee’s
employment with the Company, regardless of the manner in which Employee acquired
possession of the documents or property (collectively, “Recipient Materials”)
and, after return of the Recipient Materials to the Company, Employee
immediately deleted any and all electronic or other versions of such Recipient
Materials from any personal computers, phones or other devices in Employee’s
possession, custody or control in a manner that such Recipient Materials cannot
be retrieved. The Recipient Materials shall at all times be the property of the
Company or its Affiliates. To the extent Employee discovers after the date that
Employee signs this Agreement that Employee failed to return any Recipient
Materials, Employee shall promptly return to the Company any Recipient Materials
and any copies thereof and delete any electronic versions of any such Recipient
Materials in a manner that such Recipient Materials cannot be retrieved.
b.    Employee further represents and warrants that all Recipient Materials that
are in electronic format are located on (or have been transferred to) the cloud
data storage maintained by the Company and the Employee has not retained any
such information on Employee’s personal computers, phones or other electronic
data storage devices.
10.    Confidentiality. The Parties agree to the following provisions:
a.
Employee acknowledges that the Company and its Affiliates have previously
provided Employee with Confidential Information. Employee further acknowledges
and agrees that the Company and its Affiliates have put in place certain
policies and practices to safeguard such Confidential Information, and that as a
condition of Employee’s employment with the Company, Employee executed the
Employment Agreement with the Company pursuant to which Employee agreed, both
during and after Employee’s employment, not to disclose or use for Employee’s
benefit or the benefit of others any Confidential Information and to comply with
the Company’s and its Affiliates’ policies regarding Confidential Information.



8

--------------------------------------------------------------------------------




Employee agrees that Employee is and will continue to be subject to the
obligations contained in the Employment Agreement to the extent such obligations
continue during and after Employee’s termination of employment, including the
confidentiality provisions therein, as well as the Company’s and its Affiliates’
policies and limitations on disclosure of Confidential Information. Employee
further agrees that Employee will not disclose or make available to any other
person or entity, or use for Employee’s own personal gain or the gain of any
third party, any Confidential Information, except as may otherwise be required
by law or legal process (in which case Employee shall notify the Company of such
legal or judicial proceeding as soon as practicable following Employee’s receipt
of notice of such a proceeding, and permit the Company to seek, and cooperate
with the Company in seeking, to protect its interests and information). Employee
acknowledges and agrees that such Confidential Information is the exclusive
property of the Company and its Affiliates and may only be used for the benefit
of the Company and its Affiliates.
b.    Notice of Immunity Under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”). Employee will not be held
criminally or civilly liable under any federal or state law for any disclosure
of a trade secret that: (i) is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and solely
for the purpose of reporting or investigating a suspected violation of law; or
(ii) is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If Employee files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Employee may disclose the
Company’s trade secrets to Employee’s attorney and use the trade secret
information in the court proceeding if Employee files any document containing
the trade secret under seal and does not disclose the trade secret, except
pursuant to court order.
11.    Non-Disparagement; Non-Solicitation.
a.
Employee agrees that the Company’s and its Affiliate’s goodwill and reputation
are assets of great value which were obtained through great costs, time and
effort. Employee agrees not to, directly or indirectly communicate or publish
any defamatory or disparaging remarks, comments or statements or any knowingly
false information (written or oral) concerning the Company or any of the other
Released Parties, or any of their officers, directors, employees, customers or
clients, operations, business practices and/or products, or cause any other
person to communicate or publish such information. Notwithstanding the
foregoing, nothing in this Agreement shall be construed as prohibiting Employee
from participating in any governmental proceeding.



9

--------------------------------------------------------------------------------




b.    During Employee’s employment with the Company and through the two-year
period following the Termination Date, Employee shall not, directly or
indirectly employ or contract with or seek to employ or contract with any person
who is on the Termination Date, or was at any time within the six-month period
preceding the Termination Date, an employee or contractor of the Company or any
of its subsidiaries or affiliates or otherwise solicit, encourage, cause or
induce any such employee or contractor of the Company or any of its subsidiaries
or affiliates to terminate such employee's employment or contracting
relationship with the Company or such subsidiary or affiliate or to enter into
employment or a contracting relationship with another company without the prior
written consent of the Company.
12.    No Re-Hire. Employee understands and agrees that Employee will not seek
employment with the Company or any of the other Released Parties at any time in
the future, and that the Company and the other Released Parties have no
obligation to employ, hire, rehire, or to consider Employee for hire. Employee
understands that forbearance from seeking employment is purely contractual and
voluntary and does not constitute discrimination or retaliation in any respect.
Employee further acknowledges that if Employee seeks employment with the Company
or any of the other Released Parties, the refusal to hire Employee based on this
Section 12 will provide a complete defense to any claims arising from Employee’s
attempt to obtain employment.
13.    Cooperation. Employee agrees that, as requested by the Company, Employee
will fully, reasonably, and promptly cooperate with the Company and any of the
other Released Parties in effecting a smooth transition of Employee’s
responsibilities to others. Employee further agrees that, as requested by the
Company, Employee will cooperate fully and promptly with the Company and its
Affiliates or any of their designees in any investigation, proceeding, meeting,
deposition, administrative review, court hearing, or litigation brought against
the Company or any of the other Released Parties by any government agency or
private party pertaining to matters occurring during Employee’s employment with
the Company with respect to business issues or claims and litigation of which
Employee has personal or corporate knowledge, or that arose in Employee’s
organization or chain of command. Only reasonable out-of-pocket expenses in
assisting the Company, a Released Party, or any Affiliate at its request will be
reimbursed. Such expenses will be paid within fifteen (15) days after the
Company receives request for payment along with satisfactory written
substantiation of the claimed expenses.
14.    No Admission of Liability. Employee acknowledges and agrees that nothing
in this Agreement shall be construed as an admission of any liability for any
Claims Employee may have.
15.    Authority to Execute. Employee represents and warrants that Employee has
the authority to execute this Agreement; Employee has not assigned, sold,
transferred, or otherwise granted to any person any right concerning any Claims
or related to Employee’s


10

--------------------------------------------------------------------------------




employment by, or Employee’s separation from employment with, the Company,
including any claims or demands in respect thereof; and Employee has not as of
the date that Employee signs this Agreement filed any claim of any sort against
any of the Released Parties.
16.    Assignment. This Agreement shall be binding upon and inure to the benefit
of Employee, the Company and the other Released Parties, and any parents,
subsidiaries, affiliated companies, successors, or assigns of the Company or the
other Released Parties, but otherwise shall not be for the benefit of any third
parties.
17.    Execution. This Agreement may be executed in one or more counterparts,
each of which, when executed and delivered, shall be an original, and all of
which together shall constitute one and the same instrument. This Agreement may
also be executed by facsimile or electronic signatures, which signatures shall
be deemed as effective as original signatures
18.    No Guarantee of Tax Consequences; Taxes.
a.
Company makes no commitment or guarantee to Employee that any federal, state,
local or other tax treatment will (or will not) apply or be available to any
person eligible for benefits under this Agreement and assumes no liability
whatsoever for the tax consequences to Employee or to any other person eligible
for benefits under this Agreement.

b.    The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. Notwithstanding any other
provision of this Agreement, each Party hereto agrees to be responsible for and
to pay the taxes imposed on it by applicable law without any contribution from
the other.
19.    Section 409A. This Agreement and the payments and benefits provided
hereunder are intended to comply with or otherwise be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and shall be construed, interpreted, and administered in a
manner consistent with such intent. Each payment made under this Agreement will
be treated as a separate payment and the right to a series of installment
payments under this Agreement will be treated as a right to a series of separate
payments. If Employee is a “specified employee” (within the meaning of Section
409A), any payments or benefits that are treated as nonqualified deferred
compensation for purposes of Section 409A and that are payable or provided as a
result of Employee’s “separation from service” (within the meaning of Section
409A) that would otherwise be paid or provided prior to the earliest of the
dates set forth in this sentence shall instead be deferred, accumulated, and
paid in a lump sum or provided on the earliest of (i) the first day of the
seventh month following Employee’s separation from service, (ii) the date of
Employee’s death, or (iii) any date that otherwise complies with Section 409A.


11

--------------------------------------------------------------------------------




20.    No Prior Representations or Inducements and Disclaimer of Reliance.
Employee represents and acknowledges that in executing this Agreement, Employee
does not rely, and has not relied, on any prior oral or written communications,
promises, agreements, statements, inducements, understandings, or
representations by any of the Released Parties, except as expressly contained in
this Agreement. Further, Employee expressly disclaims any reliance on any prior
oral or written communications, promises, agreements, statements, inducements,
understandings, or representations in entering into this Agreement. Therefore,
Employee understands that Employee is precluded from bringing any fraud or
similar claim against any of the Released Parties associated with any such
communications, promises, agreements, statements, inducements, understandings,
or representations. The Parties are freely entering into this Agreement based on
their own judgment.
21.    Governing Law/Venue. THIS AGREEMENT SHALL BE INTERPRETED UNDER AND
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND SUBJECT TO, THE LAWS
OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY PRINCIPLES OF CONFLICTS OF
LAW. EACH PARTY AGREES THAT ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATED
IN ANY WAY TO THIS AGREEMENT OR EMPLOYEE’S EMPLOYMENT SHALL BE BROUGHT SOLELY IN
A COURT OF COMPETENT JURISDICTION SITTING IN MONTGOMERY COUNTY, TEXAS, AND EACH
PARTY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE JURISDICTION OF ANY SUCH
COURT AND HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING IN ANY SUCH
COURT, ANY OBJECTION TO VENUE WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING, AND
ANY RIGHT OF JURISDICTION ON ACCOUNT OF THE PLACE OF RESIDENCE OR DOMICILE OF
ANY PARTY THERETO.
22.    Injunctive Relief. Employee agrees and acknowledges that the Company or
the other Released Parties would suffer irreparable harm, incur substantial
damage, and would not have an adequate remedy at law for money damages if
Employee breached this Agreement. Accordingly, Employee acknowledges that,
without the necessity of proving actual damages or posting bond or other
security, the Company and the other Released Parties are entitled to temporary
restraining orders and temporary and permanent injunctions to prevent breaches
of performance and to obtain specific enforcement of applicable covenants in
addition to any other remedy to which the Company or the other Released Parties
may be entitled, at law or in equity. The Company shall also be entitled to the
recovery of all attorneys’ fees, witness’ fees, and costs incurred by the
Company in obtaining such relief. In such a situation, the Company and the other
Released Parties may pursue any remedy available, including declaratory relief
or seeking damages, concurrently or consecutively in any order as to any breach,
violation, or threatened breach or violation of any of the provisions set forth
in this Agreement, and the pursuit of any particular remedy is not to be deemed
an election of remedies or waiver of the right to pursue any other remedy.


12

--------------------------------------------------------------------------------




23.    Entire Agreement; Modification. This Agreement sets forth the entire
agreement between the Parties concerning the subject matter in this Agreement,
except as otherwise stated herein. No oral statements or other prior written
material not specifically incorporated into this Agreement shall be of any force
and effect, and no changes in or additions to this Agreement shall be
recognized, unless incorporated into this Agreement by written amendment, such
amendment to become effective on the date stipulated in it. Any amendment to
this Agreement must be signed by all Parties to this Agreement. This Agreement
supersedes any prior oral or written agreements, understandings, promises, or
inducements between Employee and the Company concerning the subject matter in
this Agreement, with the exception of the Employment Agreement, Exhibit A to the
Letter Agreement, or any other obligation of Employee which, by its terms or by
operation of law, survives the termination of Employee’s employment. For the
avoidance of doubt, the Parties agree that the Letter Agreement, save and except
for Exhibit A to the Letter Agreement and Employee’s agreement to comply with
the terms of Exhibit A to the Letter Agreement, is superseded by this Agreement.
The Parties agree that the language of this Agreement shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for, or
against, any of the Parties.
24.    Severability and Reformation. The Parties agree that in the event any
court of competent jurisdiction holds any provision of this Agreement to be
invalid or unenforceable, such invalid or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required, and the
remaining provisions shall not be affected or invalidated and shall remain in
full force and effect. Further, should any provision of this Agreement be held
by a court of competent jurisdiction to be enforceable only if modified, such
holding shall not affect the validity or enforceability of the remainder of this
Agreement, the balance of which shall continue to be binding upon the Parties
with such modification, if any, to become a part hereof and treated as though
contained in this original Agreement, nor shall such holding affect the
enforceability or validity of the offending provision in any other jurisdiction.
The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety. The Parties
expressly agree that this Agreement as so modified by any such court shall be
binding upon and enforceable against each other.
25.    Rights Not Waived; Participate in Investigations. Notwithstanding any
other provision of this Agreement to the contrary, the Parties understand and
agree that nothing in this Agreement is intended to interfere with Employee’s
right to report possible violations of federal, state, or local law or
regulation to any governmental or law enforcement agency or entity, or to make
other disclosures that are protected under the whistleblower provisions of
federal, state, or local law or regulation.  The Parties further acknowledge and
agree that this Agreement and, in particular, Sections 7, 8, 10 and 11 are not
intended to prevent Employee from filing a charge, complaint, or claim with any
governmental agency or entity charged with enforcement of any law, including,
but not limited to, the U.S. Equal Employment Opportunity Commission, any state
or local human rights commission, or the National Labor Relations Board, or from
participating in, cooperating with, or providing


13

--------------------------------------------------------------------------------




truthful evidence in connection with an investigation, hearing, or proceeding
being conducted by a governmental agency or entity, but agree that such filing
or participation does not give Employee the right to recover any damages or
equitable relief (including, but not limited to, reinstatement, back pay, front
pay, damages, and attorneys’ fees) against any of the Released Parties, as
Employee has waived such claims in this Agreement. Employee agrees that by
executing this Agreement, Employee waives the right to personally recover
against any of the Released Parties in any proceeding Employee may bring before
any federal, state, or local governmental agency or in any proceeding brought by
any governmental agency on Employee’s behalf.
26.    Knowing and Voluntary. Employee further acknowledges and affirms that
Employee has read and understands the foregoing Agreement and has agreed to its
terms. Employee also hereby acknowledges and affirms the sufficiency of the
payments recited herein. Employee hereby represents and warrants that, prior to
signing below, Employee has had the opportunity to consult with independent
legal counsel of Employee’s choice, has read this document in its entirety and
fully or satisfactorily understands its content and effect, and that Employee
has not been subject to any form of duress or coercion in connection with this
Agreement, is completely satisfied with the terms reflected in this Agreement,
and, accordingly, knowingly makes this Agreement and agrees to be bound as
described in this Agreement.
27.    Waiver. A waiver by a Party of any breach or violation of any provision
of this Agreement shall not operate as, or be construed to be, a waiver of any
later breach of the same or other provision by such Party.
EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ THIS SEPARATION AND
RELEASE AGREEMENT AND FULLY UNDERSTANDS ITS CONTENTS, AND VOLUNTARILY SIGNS IT
OF EMPLOYEE’S OWN FREE WILL.




















14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have signed this Agreement, on the dates
indicated below, with the intent to be bound by its terms and conditions.


EMPLOYEE:     CSI COMPRESSCO GP INC.:




/s/ Levent Caglar    By: /s/Bass C. Wallace, Jr.
LEVENT CAGLAR    Name: Bass C. Wallace, Jr.
Title: General Counsel


___________________________________    ______________________________
Date January 10, 2020    Date January 10, 2020




































15

--------------------------------------------------------------------------------




SCHEDULE 1
RELEASE AGREEMENT
[TO BE SIGNED AFTER TERMINATION DATE OR, IF APPLICABLE, ANY EARLY TERMINATION
DATE]
This Release Agreement (this “Agreement”) is made this day of February 2020, by
Levent Caglar (“Employee”) and CSI Compressco GP Inc. (the “Company”)
(collectively “the Parties”).
Employee and the Company are parties to a Separation and Release Agreement (the
“Separation Agreement”), dated as of January 10, 2020. Capitalized terms used in
this Agreement and not otherwise defined in this Agreement shall have their
respective meanings set forth in the Separation Agreement.
The Separation Agreement, among other things, provides that, subject to certain
conditions in the Separation Agreement, the Company will provide the Employee
specified payments and other consideration if, among other requirements,
Employee executes and delivers this Agreement after the Employee’s Termination
Date or, if applicable, any Early Termination Date but on or before February 28,
2020 and so long as Employee does not exercise Employee’s right to revoke as
contained in Section 8 of the Separation Agreement or Section 2 of this
Agreement. This Agreement does not modify or terminate any of the provisions of,
or obligations or covenants arising under, the Separation Agreement. In
consideration of the mutual agreements described in the Separation Agreement,
the payments to Employee and other good and valuable consideration described in
the Separation Agreement, the receipt and sufficiency of which the Parties
acknowledge, the Parties agree as follows:
1.    Employee Release. In exchange for the consideration set forth in the
Separation Agreement, the Releasing Parties irrevocably and unconditionally
release, waive, and forever discharge the Released Parties from any and all
claims, demands, actions, causes of action, costs, expenses, attorneys’ fees,
damages and liabilities of any kind or character, whether known or unknown,
asserted or unasserted, fixed or contingent, or liquidated or unliquidated,
which Employee has, had, or may ever have against any of the Released Parties
arising out of, related to, or in connection with any facts or events occurring
on or before the date that Employee executes this Agreement (collectively, the
“Claims”) including, but not limited to, any such Claims arising out of or in
any way related to Employee’s employment with the Company or any of the other
Released Parties or the termination of such employment.
This release includes, but is not limited to, the following Claims: (i) law or
equity claims; (ii) contract (express or implied) claims; (iii) tort claims
(including, without limitation, claims for defamation, battery, assault,
intentional infliction of emotional distress, or negligence); (iv) claims
arising under any federal, state, or local laws of any jurisdiction that
prohibit age, sex, race, national origin, color, ancestry, disability, religion,
veteran or military status, sexual orientation, or any other form of
discrimination, harassment, hostile


16

--------------------------------------------------------------------------------




work environment, or retaliation (including, without limitation, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Americans with Disabilities Act Amendments
Act of 2008, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Acts of 1866 and/or 1871, 42 U.S.C. Section 1981, the
Rehabilitation Act, the Pregnancy Discrimination Act, the Family and Medical
Leave Act, the Genetic Information and Nondiscrimination Act, the Sarbanes-Oxley
Act, the Employee Polygraph Protection Act, the Worker Adjustment and Retraining
Notification Act, the Equal Pay Act of 1963, the Lilly Ledbetter Fair Pay Act,
the Uniformed Services Employment and Reemployment Rights Act of 1994, Section
1558 of the Patient Protection and Affordable Care Act of 2010, the Consolidated
Omnibus Budget Reconciliation Act of 1985, the National Labor Relations Act, the
Fair Credit Reporting Act, the Labor Management Relations Act, Chapter 21 of the
Texas Labor Code, or any other federal, state, or local laws or ordinances of
any jurisdiction); (v) claims under any other federal, state, local, municipal,
or common law whistleblower protection, discrimination, wrongful discharge,
anti-harassment, or anti-retaliation statute or ordinance; (vi) claims arising
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
except such rights as may be vested under any retirement plan sponsored by the
Company; (vii) claims for compensation pursuant to the Letter Agreement and/or
the CICP; or (viii) any other statutory or common law claims related to
Employee’s employment or separation from employment with the Company or any of
the other Released Parties.
This Agreement is a full and final general release by Employee of all Claims
that arise wholly or in part from any act or omission occurring before this
Agreement is signed by Employee. Employee confirms that this Agreement was
neither procured by fraud nor signed under duress or coercion. Further, Employee
waives and releases the Company and each of the other Released Parties from any
Claims that this Agreement was procured by fraud or signed under duress or
coercion so as to make this Agreement not binding. Employee understands and
agrees that (except as otherwise specified in this Agreement) by signing this
Agreement, Employee is giving up the right to pursue any legal Claims released
herein that Employee may currently have against the Company or any of the other
Released Parties, whether or not Employee is aware of such Claims, and
specifically agrees and covenants not to bring any legal action for any Claims
released herein.
The only Claims that are excluded from this Agreement are (i) Claims arising
after the date Employee signs this Agreement, if any, including any future
Claims relating to the Company’s performance of its obligations hereunder, (ii)
any claim for unemployment compensation, (iii) any claim for workers’
compensation benefits, (iv) any vested, future benefits which Employee is
entitled to receive under any Company “employee benefit plan,” within the
meaning of Section 3(3) of ERISA, and the regulations promulgated thereunder;
(v) indemnification or payment under any applicable directors and officers
liability insurance policy, applicable state and federal law, and the Company’s
by-laws, certificate of formation, or other agreement, (vi) any vested interest
Employee may have in any 401(k) plan by virtue of Employee’s employment with the
Company; and (vii) any rights Employee may have under any equity award agreement
with respect to any vested equity awards thereunder.


17

--------------------------------------------------------------------------------




Employee additionally represents, warrants and agrees that Employee has received
full and timely payment of all wages, salary, bonuses, other compensation, and
benefits that may have been due and payable by the Released Parties as of the
date of this Agreement. Employee expressly acknowledges and agrees that the
Released Parties are entering into this Agreement in reliance upon these
representations.
2.    Release of Claims under ADEA. Employee understands and acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967, as amended, and the Older Workers’
Benefit Protection Act, as amended (collectively, “ADEA”), and that this waiver
and release (the “ADEA Release”) is knowing and voluntary. Employee understands
and agrees that this ADEA Release does not apply to any rights or claims that
may arise under the ADEA after the date this Agreement is executed by Employee.
Employee understands and acknowledges that the consideration given for this ADEA
Release is in addition to anything of value to which Employee was already
entitled. Employee further understands and acknowledges that Employee has been
advised by this writing that: (a) Employee should consult with an attorney prior
to executing this Agreement, including this ADEA Release; (b) Employee has
twenty-one (21) days (the “Review Period”) within which to consider the ADEA
Release contained in this Agreement; (c) Employee has seven (7) days following
Employee’s execution of this Agreement (the “Revocation Period”) to revoke this
ADEA Release pursuant to written notice to the President or General Counsel of
the Company on or before the seventh day after Employee signs this Agreement;
(d) this ADEA Release shall not be effective until after the Revocation Period
has expired; and (e) nothing in this Agreement prevents or precludes Employee
from challenging or seeking a determination in good faith of the validity of
this ADEA Release, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. The Company
and Employee agree that any changes to this Agreement, whether material or
immaterial, will not restart the running of the Review Period. In the event
Employee signs this Agreement and returns it to the Company before the Review
Period has concluded, Employee hereby acknowledges that Employee has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement and the ADEA Release contained herein. The Parties acknowledge and
agree that this Agreement and the Separation Agreement were negotiated at arm’s
length and that this Agreement and the Separation Agreement are worded in a
manner that Employee fully understands. Employee further acknowledges that
Employee has read this Agreement, as signified by Employee’s signature hereto,
and is voluntarily executing the same. Employee acknowledges that he has been
provided with a period of at least twenty-one (21) days within which to
consider, review and reflect upon the terms of this Agreement.
3.    Return of Company Property. Employee represents and warrants that Employee
has returned all Company information (confidential, proprietary or otherwise),
including all related documents, reports, emails, files, memoranda and records,
computer disks or other storage media, and all physical or personal property,
including credit cards, card key passes, door and file keys, computers, pagers
or Employee’s leased vehicle, which Employee was provided or obtained during
Employee’s employment.


18

--------------------------------------------------------------------------------




4.    Employee’s Continuing Obligations. Nothing in this Agreement shall be
deemed to affect or relieve Employee from any of the Continuing Covenants or any
other obligation of Employee which, by its terms or by operation of law,
survives the termination of Employee’s employment.
5.    Choice of Law/Venue. This Agreement shall be interpreted under and
governed by, construed and enforced in accordance with, and subject to, the laws
of the State of Texas, without giving effect to any principles of conflicts of
law. Venue for any dispute between the parties concerning Employee’s employment
with the Company and/or this Agreement shall lie exclusively in a court of
competent jurisdiction in Montgomery County, Texas.
6.    Entire Agreement. This Agreement, combined with the Separation Agreement,
sets forth the entire agreement between the Parties, and fully supersedes any
and all prior agreements, understandings or representations between the Parties,
whether oral or written, pertaining to Employee’s employment with Company, the
subject matter of this Agreement, or any other term or condition of the
relationship between Company and Employee, except as otherwise stated herein. No
oral statements or other prior written material not specifically incorporated
into this Agreement shall be of any force and effect, and no changes in or
additions to this Agreement shall be recognized, unless incorporated into this
Agreement by written amendment, such amendment to become effective on the date
stipulated in it. Any amendment to this Agreement must be signed by all Parties
to this Agreement. This Agreement supersedes any prior oral or written
agreements, understandings, promises, or inducements between Employee and the
Company concerning the subject matter in this Agreement, with the exception of
the Separation Agreement, the Employment Agreement, Exhibit A to the Letter
Agreement, or any other obligation of Employee which, by its terms or by
operation of law, survives the termination of Employee’s employment. For the
avoidance of doubt, the Parties agree that the Letter Agreement, save and except
for Exhibit A to the Letter Agreement and Employee’s agreement to comply with
the terms of Exhibit A to the Letter Agreement, is superseded by this Agreement.
Employee represents and acknowledges that in executing this Agreement, Employee
does not rely, and has not relied, upon any representation(s) by Company or its
agents except as expressly contained in this Agreement and the Separation
Agreement. The Parties agree that the language of this Agreement shall, in all
cases, be construed as a whole, according to its fair meaning, and not strictly
for, or against, any of the Parties.
7.    Invalid Provisions. If any provision contained in this Agreement is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein shall remain in full force and effect as if
the provision which was determined to be void, illegal or unenforceable had not
been contained herein.
8.    Fully Understood. By signing this Agreement, Employee acknowledges and
affirms that Employee has read and understood the foregoing release, agreed to
its terms, and acknowledges receipt of a copy of the same. Employee also hereby
acknowledges and affirms the sufficiency of the consideration recited herein.
Employee shall not be entitled


19

--------------------------------------------------------------------------------




to any further payment, compensation or remuneration of any kind from any of the
Released Parties.
AGREED TO AND ACCEPTED    CSI COMPRESSCO GP INC.:
This     day of _______, 2020:    This     day of     , 2020
EMPLOYEE:     




___________________________________        
Levent Caglar    Name:     
Title:     




20